DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1 and 11, and claims 2-10 and 12-20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a compound represented by Formula 1:

    PNG
    media_image1.png
    233
    201
    media_image1.png
    Greyscale

in particular wherein at least one R1 is represented by Formula 2:

    PNG
    media_image2.png
    199
    251
    media_image2.png
    Greyscale

and in most particular wherein at least one pair selected from R6 and R7 and R8 and R9 is bonded to each other to form a condensed heterocycle.
One such as Zeng et al (US Patent Application Publication 2017/0069848) disclose, as compound A11, a compound substantially similar to Formula 1 as claimed:

    PNG
    media_image3.png
    222
    232
    media_image3.png
    Greyscale

wherein Ar-1 and Ar2, as claimed in the instant claims, are in the compound of Zeng et al phenyl groups; and R1 is substantially similar to Formula 2 as claimed; however, Zeng et al do not disclose wherein at least one pair selected from R6 and R7 and R8 and R9 is bonded to each other to form a condensed heterocycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899